Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 1 of 33 PageID #: 1479



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------X

  JOSHUA PORTER, et al,

                      Plaintiffs,
                                                MEMORANDUM & ORDER
              -against-
                                                17-cv-7405 (KAM)(VMS)
  MOOREGROUP CORPORATION, et al,

                      Defendants.

  ----------------------------------X
  KIYO A. MATSUMOTO, United States District Judge:

              On December 20, 2017, plaintiffs Joshua Porter

  (“Porter”) and Sharkey Simmons (“Simmons”) (collectively,

  “plaintiffs”) commenced this action against defendants

  MooreGroup Corporation (“MooreGroup”); Martin Moore (“M.

  Moore”); John Moore (“J. Moore”); and Gary Moore (“G. Moore”)

  (collectively, “defendants”) alleging various wage and hour

  violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

  §§ 201 et seq., New York Labor Law (“NYLL”), §§ 650 et seq., and

  NYLL §§ 190 et seq.      (ECF No. 1, Complaint.)      Plaintiffs brought

  their FLSA claims as a collective action on behalf of themselves

  and all other similarly situated employees of the defendants and

  their NYLL claims as a class action pursuant to Federal Rule of

  Civil Procedure 23 on behalf of themselves and all fire guards,

  welders, and other construction employees working for the

  defendants in New York.      (Id.)



                                       1
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 2 of 33 PageID #: 1480



              By order dated May 15, 2018, with the defendants’

  consent, the court granted plaintiffs’ motion to certify a

  Collective Action pursuant to the FLSA.         (ECF No. 19, Consent

  Motion; ECF No. 21, Order Granting Motion to Certify FLSA

  Collective Action.)      The Collective Action Order limited the

  class of potential plaintiffs to fire guards, welders, laborers,

  and other construction employees who worked for the defendants

  between December 20, 2014 and May 14, 2018.          (May 15, 2018 Order

  ¶ 2.)

              On January 2, 2020, the court granted plaintiffs’

  motion to amend the complaint to add: plaintiff Emanuel Colajay

  Rivera as a named plaintiff; Baldwin Harbor Contracting Inc.

  (“Baldwin”) as a defendant; and retaliation claims, pursuant to

  the relevant FLSA and NYLL statutory provisions, on behalf of

  Simmons and Rivera.      See Porter v. MooreGroup Corp., No. 17-cv-

  07405 (KAM)(VMS), 2020 WL 32434, at *1 (E.D.N.Y. Jan. 2, 2020).

  Plaintiffs filed an amended complaint on January 13, 2020.            (See

  ECF No. 63, Amended Complaint (“Amend. Compl.”).)           Plaintiffs’

  counsel sought leave from the court to file a late consent to

  become a party plaintiff, pursuant to § 216(b) of the FLSA, on

  behalf of Oscar Vigil.      (ECF No. 70.)     Magistrate Judge Vera M.

  Scanlon granted plaintiffs’ request to file a late opt in

  consent for Vigil on July 1, 2020.        (See Minute Entry 7/1/2020;

  Scheduling Order 11/12/2020.)


                                       2
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 3 of 33 PageID #: 1481



              Following extensive discovery and a pre-motion

  conference, the court set a briefing schedule for plaintiffs to

  serve their motion for class certification, which is presently

  before the court.     (See generally ECF No. 90, Notice of

  Plaintiffs’ Motion for Class Certification; ECF No. 91,

  Memorandum of Law in Support of Plaintiffs’ Motion for Class

  Certification (“Pls. Mem.”); ECF No. 92, Declaration of Brent

  Pelton in Support of Plaintiffs’ Motion for Class Certification

  (“Pelton Decl.”); ECF No. 93, Defendants’ Memorandum in

  Opposition (“Defs. Mem.”); ECF No. 94, Declaration of Elbert

  Nasis in Opposition to Plaintiffs’ Motion for Class

  Certification (“Nasis Decl.”); ECF No. 95; Reply in Support of

  Plaintiffs’ Motion for Class Certification (“Pls. Reply”).) 1

              Plaintiffs move for an Order certifying plaintiffs’

  NYLL claims pursuant to Federal Rule of Civil Procedure 23, on

  behalf of the following class: all fire guards, welders,

  carpenters, laborers and other construction employees who worked

  for the Mooregroup defendants at any time since December 20,

  2011.   (Pls. Mem. at 1-2, 19.)      The case was previously

  conditionally certified as a collective action under the Fair



  1  On March 10, 2021, defendants requested that the deadline to commence
  dispositive motion practice be extended sine die pending this court’s
  decision on plaintiffs’ motion for class certification. (ECF No. 98.) The
  court granted defendants’ request and extended the deadline to commence
  dispositive motion practice sine die pending this court’s decision on
  plaintiffs’ motion for class certification. (Dkt. Order 3/12/2021.)


                                       3
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 4 of 33 PageID #: 1482



  Labor Standards Act.      (See ECF Nos. 19, 21.)      For the reasons

  set forth below, the motion to certify a class action for the

  NYLL claims is GRANTED.

                                  BACKGROUND

              The court assumes familiarity with the background and

  procedural history of this case, which were described in the

  court’s previous written decision.          See Porter v. MooreGroup

  Corp., No. 17-cv-07405 (KAM)(VMS), 2020 WL 32434, at *1

  (E.D.N.Y. Jan. 2, 2020).

              On May 1, 2018, the parties filed a consent motion to

  certify the FLSA collective action, which the court granted on

  May 15, 2018.     (ECF No. 19, Consent Motion; ECF No. 21,

  Collective Action Order.)       Pursuant to the Collective Action

  Order, the court gave defendants 60 days to provide plaintiffs

  with the names and contract information of all potential

  plaintiffs.    (ECF No. 21, ¶ 3.)      In addition, the Collective

  Action Order required plaintiffs to send notices to all

  potential plaintiffs within 10 days following defendants’

  required disclosure.      (Id. ¶ 4.)       All potential plaintiffs were

  required to opt in within 60 days of the mailing of the notices.

  (Id. ¶ 5.)    Four opt-in plaintiffs, including plaintiff Rivera,

  subsequently joined the case in September 2018.          (ECF No. 23-25,

  27, Consent to Become Party in a Collective Action.)




                                         4
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 5 of 33 PageID #: 1483



              Plaintiffs filed the instant motion for class

  certification of the New York Labor Law claims, which defendants

  oppose.    (See ECF Nos. 90, 91, 92, 93, 94.)        Pursuant to Federal

  Rule of Civil Procedure 23(a) and 23(b)(3), plaintiffs seek to

  certify the following class alleging NYLL violations:

              [A]ll fire guards, welders, carpenters,
              laborers and other construction employees
              who worked for the Mooregroup Defendants at
              any time since December 20, 2011.

  (Pls. Mem. at 1-2.)

                               LEGAL STANDARDS

        I.    Federal and State Labor Law

              Under the Fair Labor Standards Act (“FLSA”), subject to

  certain exceptions, an employee who works more than 40 hours in a

  workweek must “receive[] compensation for his [or her] employment

  in excess of [40] hours . . . at a rate not less than one and one-

  half times the regular rate at which he [or she] is employed.”             29

  U.S.C. § 207(a)(1).      The New York State Labor Law (“NYLL”) also

  generally provides for “one and one-half times the employee’s

  regular rate” when the employee works more than 40 hours in a

  workweek.    N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2; see

  Martinez v. Hilton Hotels Corp., 930 F. Supp. 2d 508, 519

  (S.D.N.Y. 2013).

              Moreover, under the NYLL, all employers must “provide

  his or her employees, in writing in English and in the language



                                       5
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 6 of 33 PageID #: 1484



  identified by each employee as the primary language of such

  employee, at the time of hiring, a notice containing,” inter alia,

  “the rate or rates of pay.”       N.Y. Lab. Law § 195(1)(a).       “For all

  employees who are not exempt from overtime compensation,” the

  notice must include “the regular hourly rate and overtime rate of

  pay.”   Id.

              “Because FLSA and NYLL claims usually revolve around the

  same set of facts, plaintiffs frequently bring both types of

  claims together in a single action using the procedural mechanisms

  available under 29 U.S.C. § 216(b) to pursue the FLSA claims as a

  collective action and under [Federal] Rule [of Civil Procedure] 23

  to pursue the NYLL claims as a class action under the district

  court’s supplemental jurisdiction.”        Shahriar v. Smith & Wollensky

  Rest. Grp., Inc., 659 F.3d 234, 244 (2d Cir. 2011).

        II.   Class Certification

              Under Federal Rule of Civil Procedure 23 (“Rule 23”), a

  plaintiff may bring a civil action on behalf of a class “only if”:

  “(1) the class is so numerous that joinder of all members is

  impracticable; (2) there are questions of law or fact common to

  the class; (3) the claims or defenses of the representative

  parties are typical of the claims or defenses of the class; and

  (4) the representative parties will fairly and adequately protect

  the interests of the class.”       Fed. R. Civ. P. 23(a)(1)-(4).       In

  addition, under Rule 23(b)(3), which would govern the proposed


                                       6
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 7 of 33 PageID #: 1485



  class action here, the court must find “that the questions of law

  or fact common to class members predominate over any questions

  affecting only individual members, and that a class action is

  superior to other available methods for fairly and efficiently

  adjudicating the controversy.”       Fed. R. Civ. P. 23(b)(3).

              In addition to the requirements of numerosity,

  commonality, typicality, adequate representation, predominance,

  and superiority set forth in Rule 23, the Second Circuit has

  recognized an “implied requirement of ascertainability.”            In re

  Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 30 (2d Cir.

  2006).   “To be ascertainable, the class must be ‘readily

  identifiable, such that the court can determine who is in the

  class and, thus, bound by the ruling.’”         Charron v. Pinnacle Grp.

  N.Y. LLC, 269 F.R.D. 221, 229 (S.D.N.Y. 2010) (quoting McBean v.

  City of N.Y., 260 F.R.D. 120, 132–33 (S.D.N.Y. 2009)).

              “Rule 23 does not set forth a mere pleading standard.”

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).            “A

  party seeking class certification must affirmatively demonstrate

  his [or her] compliance with the Rule,” and “be prepared to prove

  that there are in fact sufficiently numerous parties, common

  questions of law or fact, etc.”        Id.   Class “certification is

  proper only if ‘the trial court is satisfied, after a rigorous

  analysis, that the prerequisites of Rule 23(a) have been

  satisfied.’”    Id. at 350-51 (quoting Gen. Tel. Co. of Sw. v.


                                       7
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 8 of 33 PageID #: 1486



  Falcon, 457 U.S. 147, 161 (1982)).        “The party seeking class

  certification bears the burden of establishing by a preponderance

  of the evidence that each of Rule 23’s requirements has been

  met.”   Myers v. Hertz Corp., 624 F.3d 537, 547 (2d Cir. 2010).

                                  DISCUSSION

              Pursuant to Federal Rule of Civil Procedure 23(a) and

  23(b)(3), plaintiffs seek to certify the following class: “[A]ll

  fire guards, welders, carpenters, laborers and other

  construction employees who worked for the Mooregroup Defendants

  at any time since December 20, 2011.”         (See Pls. Mem. at 1-2.)

  Defendants object to class certification, arguing that

  plaintiffs failed to satisfy the commonality, adequacy of

  representation, typicality, and numerosity requirements under

  Rule 23(a), that common issues of law or fact do not

  predominate, and a class action is not superior to individual

  litigation in this case.      (Defs. Mem. at 13-29.)

              For the reasons set forth below, the court concludes

  that plaintiffs have met the requirements of Federal Rule of

  Civil Procedure 23(a) and (b)(3).        Therefore, the court grants

  plaintiffs’ motion for class certification and the appointment

  of Pelton Graham LLC as class counsel.

              As a threshold matter, however, the court agrees with

  defendants that the potential class including “construction

  employees” is potentially overbroad and exercises the court’s


                                       8
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 9 of 33 PageID #: 1487



  discretion to modify the class.        See Rivera v. Harvest Bakery

  Inc., 312 F.R.D. 254, 267 (E.D.N.Y. 2016) (“It is well-

  established that the court may, in its discretion . . . modify

  the definition of the proposed class to provide the necessary

  precision or to correct other deficiencies.” (alterations

  omitted)).    As conceded in plaintiff’s briefing, the relevant

  NYLL class is limited to “Mooregroup employees who performed

  manual construction labor, including but not limited to

  carpenters, laborers, fire guards, and welders.”          (Pls. Reply at

  2.)   Thus, the relevant NYLL class to be certified includes:

              [A]ll fire guards, welders, carpenters,
              laborers and other construction employees
              who performed manual construction labor who
              worked for the Mooregroup Defendants at any
              time since December 20, 2011.

  (emphasis added).     The court addresses each of Rule 23’s

  requirements for class certification below.

        I.   Numerosity

              First, to satisfy Rule 23, the proposed class must be

  “so numerous that joinder of all members is impracticable.”

  Fed. R. Civ. P. 23(a)(1).       “Impracticability does not mean

  impossibility of joinder, but refers to the difficulty or

  inconvenience of joinder.”       In re Indep. Energy Holdings PLC

  Sec. Litig., 210 F.R.D. 476, 479 (S.D.N.Y. 2002); see also

  Robidoux v. Celani, 987 F.2d 931, 935 (2d Cir. 1993)

  (“Impracticable does not mean impossible.”).          Courts in the


                                       9
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 10 of 33 PageID #: 1488



   Second Circuit presume numerosity when the proposed class is at

   least 40 members.     Gortat v. Capala Bros., 949 F. Supp. 2d 374,

   383 (E.D.N.Y. 2013) aff'd sub nom. Gortat v. Capala Bros., Inc.,

   568 Fed. App’x 78 (2d Cir. 2014).        “[A] plaintiff need not

   present a precise calculation of the number of class members and

   it is permissible for the court to rely on reasonable inferences

   drawn from available facts[.]”       Hill v. City of New York, 136

   F.Supp.3d 304, 353 (E.D.N.Y. 2015).        Relevant considerations as

   to the practicability of joinder include “judicial economy

   arising from the avoidance of a multiplicity of actions, ...

   financial resources of class members, [and] the ability of

   claimants to institute individual suits.”         Balverde v. Lunella

   Ristorante, Inc., No. 15-cv-5518, 2017 WL 1954934, at *5

   (S.D.N.Y. May 10, 2017) (quoting Robidoux, 987 F.2d at 936).

              Here, plaintiffs assert that forty (40) or more

   construction employees worked for Mooregroup throughout the NYLL

   limitations period, which is further confirmed by the § 216(b)

   list identifying more than one-hundred (100) employees meeting

   the § 216(b) collective list provided by defendants.           (Pls. Mem.

   at 19-20; Pelton Decl. ¶ 11.)       Defendants counter that the

   § 216(b) list is “overly broad” and that joinder is practicable,

   thus negating the numerosity requirement.         (Defs. Mem. at 29-

   30.)




                                       10
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 11 of 33 PageID #: 1489



              The court concludes that there are sufficiently

   numerous potential class members to make joinder impractical.

   See Robidoux, 987 F.2d at 936 (“the difficulty in joining as few

   as 40 class members should raise a presumption that joinder is

   impracticable” (citing 1 Herbert B. Newberg, Newberg on Class

   Actions: A Manual for Group Litigation at Federal and State

   Levels § 3.05, at 141-42 (2d ed. 1985))).         In this case,

   defendants have admitted that “between twenty and twenty-five

   laborers and ten to twelve carpenters” worked at a job site at

   any given time.    (Defs. Mem. at 3 (citing Nasis Decl. ¶ 3, Ex.

   A, J. Moore Dep. 43:14-25, 44:2-4).)        Furthermore, several

   deponents attested that Mooregroup typically employs in excess

   of forty (40) workers at a time at various job sites.           (See

   Pelton Decl., E. Rivera Dep. 100:6-15 (around thirty employees

   at 2nd Avenue job site); H. Martinez Dep. 77:22-80:22 (fifteen

   employees in Hempstead and twenty-five employees in Westbury),

   82:13-84:25 (twelve employees in Staten Island); S. Simmons Dep.

   262:2-25 (stating that defendants employ “a good 60, 70

   people”), 328:19-329:21; J. Rogel Dep. 69:5-24 (thirty-five to

   forty-five employees in Jamaica, twenty-five to thirty-five in

   Long Island City, and ten in Manhattan).)

              Moreover, “a finding of numerosity is supported where,

   as here, the potential class members are of limited financial

   means, or may fear retaliation by their employer.”          Spencer v.


                                       11
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 12 of 33 PageID #: 1490



   No Parking Today, Inc., No. 12-cv-6323 (ALC) (AJP), 2013 WL

   1040052, at *13 (S.D.N.Y. Mar. 15, 2013), report and

   recommendation adopted, No. 12-cv-6323 (ALC) (AJP), 2013 WL

   2473039 (S.D.N.Y. June 7, 2013).         Considering the potential size

   and limited resources of the proposed class, the court finds it

   reasonable to infer that joinder is impracticable and that the

   proposed class satisfies the requirement of numerosity.           See Jie

   Zhang v. Wen Mei, Inc., No. 14-cv-1647 (JS)(SIL), 2017 WL

   8813132, at *15 (E.D.N.Y. Dec. 28, 2017), report and

   recommendation adopted, No. 14-cv-1647 (JS)(SIL), 2018 WL 878988

   (E.D.N.Y. Feb. 14, 2018).

        II.   Commonality

              Next, the court must find that there are “questions of

   law or fact common to the class.”        Fed. R. Civ. P. 23(a)(2).

   Commonality exists when “[t]he legal theory set forth in [the]

   [c]omplaint is common to all class members,” such as where an

   “alleged failure to pay overtime violates New York’s labor law.”

   Noble v. 93 Univ. Pl. Corp., 224 F.R.D. 330, 342 (S.D.N.Y. 2004

   2004).   “Commonality may be met even though class members’

   individual circumstances differ, so long as their injuries

   derive from a unitary course of conduct.”         Espinoza v. 953

   Assocs. LLC, 280 F.R.D. 113, 124 (S.D.N.Y. 2011) (quoting Noble,

   224 F.R.D. at 338 (internal quotation marks omitted)).




                                       12
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 13 of 33 PageID #: 1491



              Commonality is usually satisfied in wage cases “where

   the plaintiffs allege that defendants had a common policy or

   practice of unlawful labor practices.”        Lewis v. Alert Ambulette

   Serv. Corp., No. 11-cv-442, 2012 WL 170049, at *10 (E.D.N.Y.

   Jan. 19, 2012) (citing Noble, 224 F.R.D. at 343 (commonality

   requirement satisfied where all potential class members were

   alleged to have been harmed by common practice of defendants’

   failure to adequately pay for overtime hours; legal theory set

   forth in complaint was common to all class members)); see also

   Espinoza, 280 F.R.D. at 127 (“[C]laims by workers that their

   employers have unlawfully denied them wages to which they were

   legally entitled have repeatedly been held to meet the

   commonality prerequisite for class certification.”).

              Viewing the record as a whole, the court concludes

   that commonality requirement is satisfied because the evidence

   adequately establishes, at a minimum, that there is at least

   “one issue common to all class members” that provides the

   “unifying thread” binding the claims of class members together.

   Martinez v. Ayken, Inc., No. 13-cv-7411 (LDW) (AKT), 2016 WL

   5107143, at *10 (E.D.N.Y. Feb. 29, 2016) (quoting Damassia v.

   Duane Reade, Inc., 250 F.R.D. 152, 156 (S.D.N.Y. 2008)).           Here,

   defendant Moore testified that the putative class members were

   subject to the same scheduling and timekeeping practices.           (See

   Pelton Decl., J. Moore Dep. 54:10-58:15 (describing schedules of


                                       13
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 14 of 33 PageID #: 1492



   construction workers, laborers, carpenters).)         Furthermore,

   deposition testimony also confirms that the compensation

   practices were similar for the potential class members.           (See J.

   Moore Dep. 89:3-90:19 (confirming that laborers and carpenters

   are paid in the same manner); O. Vigil Dep. 60:7-22 (fire guards

   were paid at the same time and manner as all other employees)).)

   For example, during the relevant period, the employees were paid

   primarily by checks from Mooregroup and occasionally from

   defendant Baldwin Harbor.      (See Pelton Aff., J. Porter Dep.

   95:2-5, 240:18-23 (all checks paid from Mooregroup even when he

   was assigned to work at different sites, as these assignments

   came through Mooregroup); H. Martinez Dep. 139:6-23; E. Paz Dep.

   110:7-19 (testifying that all work pay was received by check

   with the name of the company); J. Guaman Dep. 117:22-118:15,

   119:12-121:12 (paid by Baldwin Harbor on at least one occasion

   for work for Mooregroup); J. Rogel Dep. 56:3-4 (paid by personal

   check); O. Vigil Dep. 89:21-23, 120:14-122:8 (sometimes paid by

   Baldwin Harbor checks, was told that the checks from Baldwin

   Harbor were coming from Mooregroup); Ex. 13 (Photograph of

   checks from Baldwin Harbor); Ex. 16 (checks from Mooregroup);

   Ex. 18 (checks from Mooregroup).)        Although defendants dispute

   the existence of a common policy (see Def. Mem. at 24-26), as

   discussed below, defendants’ contentions regarding variations in




                                       14
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 15 of 33 PageID #: 1493



   work schedules and responsibilities are not sufficient to defeat

   the finding of commonality.

              In sum, plaintiffs identify three factual questions

   common to the class: whether defendants (1) had a policy of not

   paying wages at an overtime rate after an employee worked over

   40 hours in a given work week; (2) had a policy of failing to

   provide wage statements with payment of wages to employees; (3)

   had a policy of failing to provide wage notices at hiring,

   annually, and with each change in hourly rates.          (Pls. Mem. at

   21); see, e.g., Morris v. Alle Processing Corp., No. 08-cv-4874,

   2013 WL 1880919, at *9 (E.D.N.Y. May 6, 2013) (commonality

   satisfied where “[t]he named plaintiffs’ claims and the proposed

   class members’ claims arise from the same course of conduct

   (defendants’ practice and policy of failing to pay wages

   and overtime), raise common issues of law and fact (inter

   alia, whether defendants[ ] . . . failed to pay time and half

   for all hours worked over forty . . .), and are based on the

   same legal theories (violations of NYLL)”); Morris v. Affinity

   Health Plan, Inc., 859 F. Supp. 2d 611, 615 (S.D.N.Y. 2012)

   (commonality satisfied where “[a]ll Class Members raise common

   issues: (1) whether Defendant had a policy of not paying

   Marketing Representatives and Specialists overtime premium pay

   for hours worked over 40 in a workweek; (2) whether Defendant

   failed to pay Class Members premium overtime wages; and (3)


                                       15
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 16 of 33 PageID #: 1494



   whether Defendant knew or should have known that Class Members

   were working ‘off-the-clock’ ”) (citing cases); Solis v.

   OrthoNet LLC, No. 19-cv-4678 (VSB), 2021 WL 1904984, at *4

   (S.D.N.Y. May 11, 2021) (commonality satisfied where “class

   members share common questions of fact or law, such as: 1)

   whether Defendant failed to pay overtime wages; 2) whether

   Defendant had a policy of misclassifying employee to avoid

   paying them overtime wages pursuant to the NYLL; and 3) whether

   Defendant provided deficient wage statements and wage and hour

   notices”).    Similarly, plaintiffs correctly assert that there

   are common legal questions of whether these common practices

   were unlawful under the NYLL.       (Id. at 14.)

              Defendants counter that because some members of the

   class were union members and others were non-union, the

   commonality requirement is not satisfied.         (Defs. Mem. at 25.)

   The court disagrees because defendants failed to produce any

   evidence that an employee’s membership in a union “would produce

   a different result concerning overtime unearned wages.”           Padilla

   v. Maersk Line, Ltd., 271 F.R.D. 444, 449 (S.D.N.Y. 2010).

   Moreover, even if one class member was a non-union member,

   “[t]he commonality requirement may be met when individual

   circumstances of class members differ, but their injuries derive

   from a unitary course of conduct.”        Han v. Sterling Nat. Mortg.




                                       16
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 17 of 33 PageID #: 1495



   Co., No. 09-cv-5589 (JFB) (AKT), 2011 WL 4344235, at *3

   (E.D.N.Y. Sept. 14, 2011) (internal quotation marks omitted). 2

               Furthermore, even though defendants attempt to

   distinguish the different job functions of each putative class

   member (see Defs. Mem. at 7-13), defendants do not plausibly

   contest plaintiffs’ allegation that the class members were

   subjected to defendants’ common compensation practices.             Indeed,

   the fact that some workers may have had control or discretion

   over their work hours and or performed different duties does not

   negate commonality, but instead speaks to the individual

   determination of damages.       See, e.g., Spencer, 2013 WL 1040052,

   at *16 (noting that even if employees “may have worked more

   hours than others because they maintain complete control over

   their own work schedule or keep track of their own hours does

   not implicate the commonality determination, but rather goes to

   damages” (internal quotation marks omitted)), report and

   recommendation adopted, No. 12-cv-6323 (ALC) (AJP), 2013 WL

   2473039 (S.D.N.Y. June 7, 2013); Noble, 224 F.R.D. at 343

   (acknowledging that “[a]lthough there are some differences among

   employees—i.e., responsibilities, hours worked, and salaries—



   2 To the extent that an individual plaintiff’s membership in the union results

   in individual determination of damages, “it is well-established that the need
   for an individualized determination of damages suffered by each class member
   generally does not defeat the [commonality] requirement.” Jensen v.
   Cablevision Sys. Corp., 372 F. Supp. 3d 95, 121 (E.D.N.Y. 2019) (collecting
   cases).


                                         17
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 18 of 33 PageID #: 1496



   these differences are relatively minor and relate primarily to

   the level of damages, if any, owing to each individual”);

   Ansoumana v. Gristede's Operating Corp., 201 F.R.D. 81, 86

   (S.D.N.Y. 2001) (“The differences among the Plaintiffs as to the

   number of hours worked, the precise work they did, and the

   amount of pay they received concern the amount of damages to

   which any individual Plaintiff might be entitled if and when

   liability is found.”).

              Accordingly, the court concludes that “answers to the

   common policy and legal questions undoubtedly will ‘drive the

   resolution of the litigation’ with respect to all parties.”

   Reyes v. City of Rye, No. 13-cv-9051 (NSR), 2016 WL 4064042, at

   *5 (S.D.N.Y. July 28, 2016) (quoting Wal-Mart, 564 U.S. at 349-

   50); see Shahriar, 659 F.3d at 252 (commonality requirement

   satisfied where plaintiffs’ “NYLL class claims all derive from

   the same compensation policies and tipping practices”); see also

   Reid v. SuperShuttle Int’l, Inc., No. 08–CV–4854 (JG) (VVP),

   2012 WL 3288816 (E.D.N.Y. Aug. 10, 2012) (Common questions

   include “whether [defendant’s] compensation policies violated

   the FLSA or the NYLL”); Poplawski v. Metroplex on the Atl., LLC,

   No. 11–cv–3765, 2012 WL 1107711 (E.D.N.Y. Apr. 2, 2012) (“There

   is sufficient proof for certification purposes of a uniform

   policy of underpayment, presenting a common question that is




                                       18
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 19 of 33 PageID #: 1497



   subject to classwide proof.”).       For these foregoing reasons, the

   commonality requirement is satisfied.

        III. Typicality

              Next, the court considers whether plaintiffs’ claims

   are “typical” of the proposed class.        Fed. R. Civ. P. 23(a)(3).

   Typicality “is satisfied when each class member’s claim arises

   from the same course of events, and each class member makes

   similar legal arguments to prove the defendant’s liability.”

   Brown v. Kelly, 609 F.3d 467, 475 (2d Cir. 2010) (quoting

   Marisol A. v. Giuliani, 126 F.3d 372, 376 (2d Cir. 1997); Cent.

   States Se. & Sw. Areas Health & Welfare Fund v. Merck–Medco

   Managed Care, L.L.C., 504 F.3d 229, 245 (2d Cir. 2007) (same).

   The typicality requirement is satisfied here, where the same

   factual circumstances and legal arguments underlie each putative

   class member’s claims.      See, e.g., Morris, 859 F. Supp. 2d at

   616 (typicality met where “[p]laintiff’s claims arose from the

   same factual and legal circumstances that form the bases of the

   [c]lass [m]embers' claims”); Willix v. Healthfirst, No. 07-cv-

   1143, 2009 WL 6490087, at *2–3 (E.D.N.Y. Dec. 3, 2009)

   (typicality satisfied where proposed class members suffered same

   injury as a result of defendant’s overtime compensation

   policies); Toure v. Cent. Parking Sys. of N.Y., No. 05-cv-5237,

   2007 WL 2872455, at *7 (S.D.N.Y. Sept. 28, 2007) (typicality

   satisfied where plaintiffs and class members had same unpaid


                                       19
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 20 of 33 PageID #: 1498



   overtime claims)); Espinoza, 280 F.R.D. at 127–28 (typicality

   satisfied where “the minimum wage and overtime claims alleged by

   Plaintiffs are similar to those of the class members and arise

   from the same allegedly unlawful practices and policies”).

              In the instant case, for substantially similar reasons

   discussed, supra, in connection with commonality, the court

   concludes that the typicality requirement is satisfied because

   the named plaintiffs’ claims arise from the same course of

   conduct under the same legal theory as the rest of the class.

        IV.   Adequate Representation

              The final requirement pursuant to Rule 23(a) is that

   “the representative parties will fairly and adequately protect

   the interests of the class.”       Fed. R. Civ. P. 23(a)(4).      To

   satisfy this requirement, “the named plaintiff[] must ‘possess

   the same interest[s] and suffer the same injur[ies] as the class

   members.’”    In re Literary Works in Elec. Databases Copyright

   Litig., 654 F.3d 242, 249 (2d Cir. 2011) (quoting Amchem

   Products, Inc. v. Windsor, 521 U.S. 591, 625-26 (1997)) (second

   and third alterations in original).

              “Determination of adequacy typically entails inquiry

   as to whether: (1) plaintiff’s interests are antagonistic to the

   interest of other members of the class and (2) plaintiff's

   attorneys are qualified, experienced[,] and able to conduct the

   litigation.”    Cordes & Co. Fin. Servs., Inc. v. A.G. Edwards &


                                       20
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 21 of 33 PageID #: 1499



   Sons, Inc., 502 F.3d 91, 99 (2d Cir. 2007) (internal quotation

   marks and citation omitted).

              First, for the reasons previously discussed, the court

   finds that the named plaintiffs have: provided evidence that

   they were subject to a common illegal compensation practice as

   the other putative class members; rely on similar legal theories

   to prove their NYLL claims; and have the same interest in

   maximizing the amount of class recovery.         Further, there is no

   indication that any named plaintiff has interests that are

   antagonistic to or at odds with those of the putative class

   members.

              Second, defendants argue that the named plaintiffs do

   not provide adequate representation because named plaintiffs

   Simmons and Rivera maintain retaliation claims that are “highly

   emotional” and will “undercut[] their ability to adequately

   represent the class.”     (Defs. Mem. at 26.)      The court rejects

   defendants’ assertion because there is no evidence that

   Simmons’s and Rivera’s retaliation claims will impair their

   ability to represent the interests of the class fairly and

   adequately.    Contrary to defendants’ assertions (see Defs. Mem.

   at 26), courts have held that plaintiffs may serve as fair and

   adequate class representatives despite the fact that plaintiffs

   may maintain separate retaliation claims.         See, e.g., Perez v.

   Allstate Ins. Co., No. 11-cv-1812 (JFB) (AKT), 2014 WL 4635745,


                                       21
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 22 of 33 PageID #: 1500



   at *18 (E.D.N.Y. Sept. 16, 2014) (rejecting defendants’

   assertion that plaintiffs’ separate retaliation claim would

   impair their ability to represent the interests of the class

   fairly and adequately); Spencer, 2013 WL 1040052, at *22

   (holding that plaintiff’s “individual retaliation claim is not

   relevant to determining whether [plaintiff's] interests are

   aligned with the class members' interests for purposes of

   establishing his adequacy as a class representative under Rule

   23”), report and recommendation adopted, No. 12-cv-6323 (ALC)

   (AJP), 2013 WL 2473039 (S.D.N.Y. June 7, 2013); Duarte v. Tri–

   State Physical Med. & Rehab., P.C., No. 11–cv–3765 (NRB), 2012

   WL 2847741, at *9 (S.D.N.Y. July 11, 2012) (holding that “no

   authority” supports the argument that a plaintiff could not

   adequately represent a class because of a separate retaliation

   claim). 3

               Finally, plaintiffs also assert that Pelton Graham

   LLC, counsel for the plaintiffs, is an experienced law firm

   specializing in labor and employment matters and has represented

   other classes and/or collective actions in other cases before


   3 Similarly, the court rejects defendants’ contention that certain named

   plaintiffs cannot adequately represent the proposed class due to the named
   plaintiff’s unrelated criminal history. (Defs’ Mem. at 27-28.) The fact
   that some named plaintiffs “may have criminal pasts . . . does not affect
   their ability to represent other class members.” Torres v. Gristede's
   Operating Corp., No. 04-cv-3316 (PAC), 2006 WL 2819730, at *15 (S.D.N.Y.
   Sept. 29, 2006) (internal quotation marks omitted). “The past conduct of
   some of the representative plaintiffs does not touch upon the subject of the
   lawsuit or affect the adequacy of their representation for other class
   members.” Id.


                                        22
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 23 of 33 PageID #: 1501



   this court.    (See Pelton Aff. ¶¶ 2-9.)      Defendants do not

   dispute the qualifications of plaintiffs’ lawyers.          For these

   reasons, the court concludes that plaintiffs have met the

   adequacy requirement of Rule 23(a)(4).

        V. Ascertainability

              The Second Circuit has established a fifth

   prerequisite to class certification, “the implied

   ascertainability requirement,” which demands that a class be

   “sufficiently definite so that it is administratively feasible

   for the court to determine whether a particular individual is a

   member.”   In re Petrobas Sec. Lit., 862 F.3d 250, 260 (2d Cir.

   2017) (quoting Brecher v. Republic of Argentina, 806 F.3d 22, 24

   (2d Cir. 2015)).     “A class is ascertainable when defined by

   objective criteria . . . and when identifying its members would

   not require a mini-hearing on the merits of each case.”

   Brecher, 806 F.3d at 24-25.      The court must be able to determine

   who is in the class “without having to answer numerous

   individualized fact-intensive questions.”         Fogarazzo v. Lehman

   Bros., 232 F.R.D 176, 181 (S.D.N.Y. 2005) (quotation and

   alteration omitted).

              Here, the court concludes that the proposed class is

   ascertainable.    The proposed NYLL class is defined by objective

   criteria: the period in which the employees worked for

   defendants and the names, titles, and nature of work of the NYLL


                                       23
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 24 of 33 PageID #: 1502



   class members. (See Pls. Mem. at 1-2, 19); see Jie Zhang, 2017

   WL 8813132, at *18 (“Whether employees have been paid the wages

   owed to them is an objective question that turns on the number

   of hours they worked and the wages they were paid.”); Gucciardo

   v. Titanium Constr. Servs., Inc., 2017 WL 3738777, at *6

   (S.D.N.Y. 2017) (certifying overtime class where class could

   “clearly be ascertained by objective documentation, such as

   Defendants' employee payroll records and wage statements.”);

   Lizondro-Garcia v. Kefi LLC, 300 F.R.D. 169, 176 (S.D.N.Y. 2014)

   (concluding that a class was ascertainable where “defendants'

   payroll records will likely contain the names, titles, pay rates

   and dates of employment of the NYLL class members”).

               The court concludes that “because defendants were able

   to provide plaintiffs with list of individuals who were members

   of the conditionally certified FLSA collective action,

   defendants would also be able to create a list of individuals

   who are potential members” of the certified NYLL class. 4

   Atakhanova v. Home Fam. Care, Inc., No. 16-cv-6707 (KAM)(RML),

   2020 WL 4207437, at *7 (E.D.N.Y. July 22, 2020) (citing Marin v.

   Apple-Metro, Inc., No. 12-cv-5274 (ENV)(CLP), 2017 WL 4950009,



   4 Contrary to defendants’ assertion, the fact that the § 216(b) list produced

   for the FLSA Collective Action included “administrative staff, estimators,
   and working foremen who are salaried” and are not included in the Collective
   Action, supports the court’s conclusion that defendants’ records contain
   objective criteria that make feasible the ability to ascertain the NYLL
   certified class members. (Defs’ Mem. at 22.)


                                         24
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 25 of 33 PageID #: 1503



   at *48 (E.D.N.Y. Oct. 4, 2017)).         Accordingly, the court finds

   that plaintiffs have met the ascertainability requirement.

        VI.   Rule 23(b) Requirements

              After satisfying the Rule 23(a) prerequisites, the

   proposed class must qualify under one of the three categories

   set forth in Rule 23(b).      Plaintiffs seek to certify the class

   under Rule 23(b)(3), with requires that “the court find[] that

   the questions of law or fact common to class members predominate

   over any questions affecting only individual members, and that a

   class action is superior to other available methods for fairly

   and efficiently adjudicating the controversy.”          Fed. R. Civ. P.

   23(b)(3); (see Pls. Mem. at 23-24).

              “Rule 23(b)(3) includes a non-exhaustive list of

   factors pertinent to a court’s ‘close look’ at the predominance

   and superiority criteria:

              (A) the interest of members of the class in
              individually controlling the prosecution or
              defense of separate actions; (B) the extent
              and nature of any litigation concerning the
              controversy already commenced by or against
              members of the class; (C) the desirability
              or undesirability of concentrating the
              litigation of the claims in the particular
              forum; (D) the difficulties likely to be
              encountered in the management of
              a class action.”

   Amchem, 521 U.S. at 615–16 (quoting Fed. R. Civ. P. 23 (b)(3)).




                                       25
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 26 of 33 PageID #: 1504



              A. Predominance

              The “predominance inquiry tests whether [the] proposed

   [c]lass[] [is] sufficiently cohesive to warrant adjudication by

   representation.”     Id. at 623.    The predominance requirement is

   “satisfied ‘if resolution of some of the legal or factual

   questions that qualify each class member’s case as a genuine

   controversy can be achieved through generalized proof, and if

   these particular issues are more substantial than the issues

   subject only to individualized proof.’”        In re Payment Card

   Interchange Fee & Merch. Disc. Antitrust Litig., 330 F.R.D. 11,

   55 (E.D.N.Y. 2019) (quoting Roach v. T.L. Cannon Corp., 778 F.3d

   401, 405 (2d Cir. 2015)).      “Typically, common issues predominate

   when liability is determinable on a class-wide basis, even where

   class members have individualized damages.”         Id.; see also

   Haseman v. Gerber Products Co., 331 F.R.D. 239, 275-76 (E.D.N.Y.

   2019) (“A class can be certified under Rule 23(b)(3) even if

   damages require individualized determination.”).

              In the majority of wage cases, “if plaintiffs

   establish that defendant had a practice or policy of failing to

   pay prevailing wages, defendant’s liability to all class members

   will be established.” Lewis v. Alert Ambulette Serv. Corp., No.

   11-cv-442, 2012 WL 170049, at *13 (E.D.N.Y. Jan. 19, 2012)

   (citing Ramos v. SimplexGrinnell LP, 796 F. Supp. 2d 346, 359

   (E.D.N.Y. 2011)).     “[N]umerous courts have found that wage


                                       26
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 27 of 33 PageID #: 1505



   claims are especially suited to class litigation—perhaps the

   most perfect questions for class treatment—despite differences

   in hours worked, wages paid, and wages due.”         Id.; see, e.g.,

   Alleyne v. Time Moving & Storage Inc., 264 F.R.D. 41, 49

   (E.D.N.Y. 2010) (concluding that “differences among class

   members as to the number of hours worked, the precise work they

   did and the amount of pay they received concern the amount of

   damages to which any individual class member might be entitled,

   not the amenability of their claims to Rule 23 certification”);

   Gortat v. Capala Bros., 257 F.R.D. 353, 362 (E.D.N.Y. 2009)

   (certifying class of employees who served different functions

   and were paid differently because question of whether they were

   paid for fewer hours than worked predominated).

              Based on the evidence discussed above, the court

   concludes that common questions of fact and law will predominate

   with respect to plaintiffs’ NYLL claims.         Specifically,

   plaintiffs’ claims are all based on defendants’ allegedly

   unlawful compensation practices that applied to all class

   members -- i.e. that defendants did not pay overtime premiums

   for hours worked in excess of forty (40) per week and failed to

   pay workers for all hours worked; did not provide wage

   statements with the payment of wages; and did not provide wage

   notices at any time.     See Garcia v. Pancho Villa's of Huntington

   Vill., Inc., 281 F.R.D. 100, 108 (E.D.N.Y. 2011) (holding that


                                       27
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 28 of 33 PageID #: 1506



   predominance is satisfied where “the central issue is whether

   the defendants had a uniform policy or practice of denying

   overtime and spread-of-hours compensation to its employees.”).

               The evidence supports plaintiffs’ contention that

   defendants did not provide wage statements or wage notices to

   employees as required under New York law.         (See Pelton Aff., J.

   Moore Dep. 60:19-62:5; E. Paz Dep. 110:20-24 (“Q: Did you

   receive any wage notices? A: No. Q: Did you receive any wage

   statements? A: No.”); S. Simmons Dep. 192:5-19 (asked J. Moore

   for a paystub when he received his first paycheck, was told

   “this is how we do it” and never received the paystub).)

   Defendant Moore testified that employees can ask their foreman

   about their hourly rate and the hours for which they are paid

   and can request documents showing their rate, but that these

   materials were not given to employees in the regular course of

   business.    (See Pelton Aff., J. Moore Dep. 60:19-62:5, 73:16-19

   (workers could get a print-out of tax withholdings upon

   request), 107:11-20.)

               Moreover, the named plaintiffs have testified that

   they worked over forty hours per week and were not paid

   additional wages.     (See Pelton Aff., E. Colajay Dep. 81:18-25,

   166:2-22; J. Porter Dep. 271:18-273:6, 277:19-25; S. Simmons

   Dep. 294:12-17, 330:12-18 (when Simmons complained to J. Moore

   about not receiving overtime, was told he could “go kick


                                       28
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 29 of 33 PageID #: 1507



   rocks”).)    Plaintiffs also discovered that they were missing

   hours from their weekly pay, and consequently were paid for

   fewer hours than they actually worked.        (See Pelton Aff., E.

   Colajay Dep. 79:22-80:7; J. Porter Dep. 186:19-23, 189:2-8; S.

   Simmons Depo. 174:11-175:3, 240:11-17, 260:7-25.)          When

   plaintiffs questioned defendant Moore or the foreman about

   missing compensation, their complaints were frequently

   dismissed.    (See Pelton Aff., E. Colajay Dep. 79:15-80:9, 82:22-

   83:12, 84:12-25; J. Porter Dep. 220:13-221:3, 223:7-23.)           At

   times, plaintiffs’ and class members’ paychecks bounced,

   resulting in their wages being paid several weeks late.           (Pelton

   Aff., E. Colajay Dep. 123:5-14, 127:2-129:7; J. Porter Dep.

   184:5-185:6; H. Martinez Dep. 9:10-16; E. Paz Dep. 86:16-88:3;

   O. Vigil Dep. 95:7-96:16.)

               Based on the current record, the court finds that the

   plaintiffs have submitted sufficient evidence at this stage in

   the litigation that the defendants had a common practice of

   failing to pay their employees overtime and failing to provide

   wage notice and statements to their employees.          Although each

   class member may “have different damage claims depending on the

   length and time of employment, such individualized questions are

   easily manageable [and] . . . do not defeat predominance.”

   Poplawski, 2012 WL 1107711, at *11.        Furthermore, “[a] motion

   for class certification should not become a mini-trial on the


                                       29
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 30 of 33 PageID #: 1508



   merits . . . [and] [t]he issue is not whether the plaintiffs

   will ultimately prevail on the merits, but whether the

   requirements of Rule 23 have been met.”          All Star Carts &

   Vehicles, Inc. v. BFI Canada Income Fund, 280 F.R.D. 78, 83

   (E.D.N.Y. 2012) (citations omitted).         For the foregoing reasons,

   the court concludes that common questions of law and fact will

   predominate with respect to plaintiffs’ NYLL claims. 5

               B. Superiority

               Plaintiff must also establish “that a class action is

   superior to other available methods for fairly and efficiently

   adjudicating the controversy.”        Fed. R. Civ. P. 23 (b)(3).        “At

   bottom, the superiority analysis requires (1) consideration of the

   alternative methods of adjudication available for the claims, (2)

   a comparison of the fairness to all whose interests are implicated

   between any alternative methods and a class action, and (3) a

   comparison of the efficiency of each method in adjudicating the

   claims.”    1 Joseph M. McLaughlin, McLaughlin on Class Actions §

   5:63 (16th ed. 2019).




   5 Defendants’ contention that the individual factual determination preclude
   class certification because the proposed class includes individuals who are
   independent contractors is rebutted by the record. (Defs’ Mem. at 15-17.)
   Indeed, defendant Moore testified that Mooregroup “seldom” contracts with
   independent contractors. (Pelton Aff., J. Moore Dep. 41:4-44:12 (“Q. Does
   the MooreGroup also contract with independent contractors? A. Seldom.”).)
   Defendants have not produced any documentary evidence, other than some
   references to the deposition testimony, showing that Mooregroup viewed any
   class members as independent contractors.


                                        30
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 31 of 33 PageID #: 1509



              In this case, “a class action is superior to other

   available methods, since that the New York Labor Law claims are

   nearly identical to the FLSA claims, which will be tried

   collectively in this Court.”       Garcia, 281 F.R.D. at 108 (citing

   Alonso v. Uncle Jack's Steakhouse, Inc., No. 08-cv-7813, 2011 WL

   4389636, at *13 (S.D.N.Y. Sept 21, 2011)).         Moreover, “[t]rying

   this action collectively ‘allows for a more cost-efficient and

   fair litigation of common disputes' than requiring each plaintiff

   to prosecute his or her own individual action.”          Id. (citing

   Damassia, 250 F.R.D. at 164)).       There is no identifiable interest

   in single plaintiffs commencing multiple lawsuits to prosecute

   these claims, and no evidence in the record of any other pending

   litigation regarding these claims or parties in any other court.

              Given the relatively small return, the court finds that

   it is unlikely that the class members would be able to bear the

   considerable expense of bringing individual lawsuits.           See

   Whitehorn v. Wolfgang’s Steakhouse, Inc., 275 F.R.D. 193, 200

   (S.D.N.Y. 2011) (“Courts routinely hold that a class action is

   superior where . . . the damages suffered are small in relation to

   the expense and burden of individual litigation . . .”); Torres,

   2006 WL 2819730, at *16 (“Because litigation costs would likely

   exceed any gains from overtime wage recovery, class members would

   be unlikely to litigate individually”).        Moreover, “the opt-out

   nature of a class action is a valuable feature lacking in an FLSA


                                       31
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 32 of 33 PageID #: 1510



   collective action” where employees may be “reluctant to

   participate in the action due to fears of retaliation,” thus,

   rendering the class action superior.        Guzman v. VLM, Inc., No. 07-

   cv-1126 (JG) (RER), 2008 WL 597186, at *8 (E.D.N.Y. Mar. 2, 2008).




                                       32
Case 1:17-cv-07405-KAM-VMS Document 99 Filed 08/11/21 Page 33 of 33 PageID #: 1511



                                   CONCLUSION

              For the foregoing reasons, plaintiffs’ motion for

   class certification is GRANTED.       The named plaintiffs are

   appointed as class representatives, and Pelton Graham LLC is

   appointed as counsel for the class.

              Defendants shall provide plaintiffs with the names and

   last known addresses of the potential plaintiffs within thirty

   (30) days of the date of this Memorandum and Order.          Plaintiffs

   are directed to work with defendants to draft for the court’s

   review a mutually acceptable notice to be sent to potential

   plaintiffs to inform them of the lawsuit and their right to opt-

   out of the suit.     Plaintiffs shall submit the proposed notice to

   defendants for their approval within thirty (30) days of the

   date of this Memorandum and Order.        Any objections by defendants

   to the form of the notice and consent that cannot be resolved

   with plaintiffs shall be made to the court within fifteen (15)

   days of receipt of plaintiffs’ proposed notice.

              SO ORDERED.



                                            ___ /s/ __
                                            KIYO A. MATSUMOTO
                                            United States District Judge
                                            Eastern District of New York

   Dated: August 11, 2021
          Brooklyn, New York




                                       33
